              Case 1:18-cr-00066-DKC Document 99 Filed 11/19/18 Page 1 of 1
                                                                                                                 _FILED         _ENTERED
                                                                                                                 _LOGGED        _RECEIVED

                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF MARYLAND                                                  NOV 1 9 2018
                                                                                                                         ,\, uonEENdELT
                                                                                                                                                  \
                                                                                                                  CLERK, U,S DISTRICT COURT
                                                                                                                    DISTRICT OF MARYLAND       '0
UNITED STATES OF AMERICA                                                   •                                lY
                                                                                                                                              A
                                                                                                                                              DEPIJTY


                         v.                                                •         Criminal Case No.: DKC-18-066-I

DONALD MARCELL                       RIVERS, .JR.                          •
                                   Defendant
                                                                      ******
                                         Stipulation         Regarding            Return of Exhibits

           The parties hereby STIPULATE                         that the below listed physical exhibits be returned to the
custody of and retained by counsel who offered them. pending appeal.


           GOVERNMENT'S                      EXHIBITS                                     DEFENDANT'S       EXHIBITS




All Government.s Sentencing Exhibits                                               All Defendant's Sentencing Exhibits
returned: -------------                                                            returned:
                                                                                            -------------

           Received the above listed exhibits this date:




(4:1)::"' WC]'
 =
                                                                                   coun~




Date:                November 19, 2018




U,S District C{lurt (Rev, S!200D) - Stipulation RI.'g.:lrding.Rdurn of Exhihits
